 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CIRON B. SPRINGFIELD,                           No. 2:17-cv-2675 JAM KJN P
12                        Plaintiff,
13             v.                                        ORDER
14       M. KHALIT, et al.,
15                        Defendants.
16

17            Plaintiff has filed his second motion for an extension of time to file a second amended

18   complaint pursuant to the court’s order of November 14, 2018. Plaintiff also requests that the

19   court provide him with a copy of the first amended complaint. Plaintiff alleges that he does not

20   have access to his personal property because he is confined in a psychiatric facility undergoing

21   psychiatric treatment.1

22            No defendants have been served. Usually persons or entities not parties to an action are

23   not subject to orders for injunctive relief. Zenith Radio Corp. v. Hazeltine Research, Inc., 395

24   U.S. 100 (1969). However, the fact that one is not a party does not automatically preclude the

25   court from acting. The All Writs Act, 28 U.S.C. § 1651(a), permits the court to issue writs

26
     1
27      While plaintiff alleges that he is being denied access to his personal property, the undersigned
     infers that plaintiff is also being denied access to his legal property, based on plaintiff’s request
28   for a copy of the first amended complaint.
 1   “necessary or appropriate in aid of their jurisdiction and agreeable to the usages and principles of

 2   law.” See generally S.E.C. v. G.C. George Securities, Inc., 637 F.2d 685 (9th Cir.1981); United

 3   States v. New York Telephone Co., 434 U.S. 159 (1977). This section does not grant the court

 4   plenary power to act in any way it wishes; rather the All Writs Act is meant to aid the court in the

 5   exercise and preservation of its jurisdiction. Plum Creek Lumber Company v. Hutton, 608 F.2d

 6   1283, 1289 (9th Cir. 1979).

 7             The undersigned is concerned that the court may lose jurisdiction if plaintiff does not have

 8   access to his legal property. In addition to the first amended complaint, plaintiff requires access

 9   to the November 14, 2018 order screening the first amended complaint to prepare the second

10   amended complaint. For these reasons, the Warden of the California Medical Facility (“CMF”),

11   where plaintiff is housed, is directed to inform the court of the status of plaintiff’s access to his

12   legal property.

13             Accordingly, IT IS HEREBY ORDERED that:

14             1. The Clerk of the Court is directed to serve this order and a copy of plaintiff’s January

15   30, 2019 motion for extension of time (ECF No. 14) on Supervising Deputy Attorney General

16   Monica Anderson and the Warden of the California Medical Facility, P.O. Box 2000, Vacaville,

17   California, 95696-2000;

18             2. Within ten days of the date of this order, the Warden of the California Medical Facility

19   shall inform the court of the status of plaintiff’s access to his legal property.

20   Dated: February 6, 2019
21

22

23

24   spri2675.36sec

25

26
27

28
                                                          2
